Citation Nr: 1634614	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for diabetes mellitus, Type II.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1990 to November 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that an appeal on the issues of entitlement to service connection for a vision condition, major depressive disorder and a pituitary tumor was perfected by the Veteran.  However, in a January 2014 rating decision, the RO granted service connection for those disabilities.  Therefore, as the RO granted the benefits sought on appeal, those issues are no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).

The issues of service connection for diabetes mellitus Type II and for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

REMAND

With respect to service connection for bilateral hearing loss, the Veteran asserts that his hearing loss resulted from noise exposure including weapons training and being stationed on an aircraft carrier for fourteen months.

Service treatment records (STRs) include audiometric testing in both the enlistment and separation examinations, as well as two hearing examinations conducted during service.  The July 1990 enlistment examination noted the following audiometric testing results:








HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
0
0
18
10

A January 1991 hearing examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
0
0
LEFT
10
5
0
10
10

A May 1991 overseas screening examination and a June 1992 reenlistment examination noted no hearing loss.  Those examinations do not include audiometric testing results.  An August 1996 hearing examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
5
-10
LEFT
5
5
0
10
5

The October 1997 separation examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
10
LEFT
15
10
5
15
10

In the Veteran's November 2009 service connection claim for tinnitus, the Veteran stated that he noticed a high pitch noise in his head by the time he was conducting training on .50 caliber machine guns.  In addition, he stated that he qualified and re-qualified for several weapons during service.  Further, he stated that he served on an aircraft carrier with lots of noise for fourteen months.

The Veteran underwent a February 2010 VA examination to evaluate his bilateral hearing loss and tinnitus.  The Veteran was diagnosed with bilateral flat sensorineural hearing loss with reduced word understanding ability.  The speech recognition score was 48 percent in the right ear and 56 percent in the left ear.  The examiner noted the following audiometric testing results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
40
45
LEFT
40
50
50
55
60

The examiner noted that the STRs showed hearing within normal limits on all hearing examinations conducted.  The examiner further noted that hearing loss and tinnitus are caused by acoustic trauma but that such conditions occur at the time of the incident and are not delayed in onset.  Based on this rationale the examiner opined that the factual evidence indicated the onset of hearing loss was not due to service noise exposure as that condition occurred after service.  The examiner also opined that the Veteran's tinnitus was more likely than not related to his hearing loss.  

A November 2011 VA audiology consolation note shows that the Veteran was evaluated as having normal hearing including normal pure tone thresholds and speech reception and word recognition.  The Board notes that the record does not indicate audiometric testing was conducted in relationship to these findings.

The Veteran last underwent a VA examination in May 2013.  The examiner noted that the puretone thresholds in decibels could not be tested.  No explanation for why puretone thresholds could not be tested was provided.  The examiner also found that the validity of puretone test results were not valid for rating purposes due to non-organic hearing loss bilaterally.  The examiner additionally noted that speech discrimination could not be tested and that the use of the speech discrimination scores was not appropriate for the Veteran because of language difficulties, cognitive problems, and inconsistent speech discrimination scores; thus making the combined use of puretone average and speech discrimination scores inappropriate.  Regardless of not conducting puretone threshold and speech discrimination testing, the examiner found that the Veteran had normal hearing bilaterally.  The examiner opined that the Veteran's hearing loss was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  In making this determination, the examiner found no scientific basis for concluding that delayed onset hearing loss existed.  The examiner further based her opinion on the November 2011 VA consultation that noted bilateral hearing within normal limits for all compensable frequencies and normal speech recognition scores.

As discussed above, the February 2010 VA examiner diagnosed the Veteran with bilateral hearing loss, but concluded that the Veteran's bilateral hearing loss not related to military noise exposure.  The most recent VA examination in May 2013 (as well as at the November 2011 VA audiology consultation) did not include audiometric testing for unclear reasons; the November 2011 and May 2013 VA audiologists nevertheless concluded that the Veteran's hearing was normal.  

The Board finds the most recent VA examination to be inadequate, inasmuch as a clear explanation for the lack of audiometric testing was not forthcoming.  Consequently, the Board finds that further VA examination is necessary.

Turning to the diabetes claim, the Veteran underwent a VA examination in May 2010.  The examiner was instructed to provide an opinion as to whether the Veteran's elevated glucose during active duty was an acute elevation, or whether it was at least as likely as not the first manifestation of diabetes mellitus.  The examiner opined that there was no evidence for direct service connection for diabetes mellitus as the Veteran did not meet the criteria for that diagnosis at that time.  The examiner explained that the criterion requires two successive fasting blood sugars equal to or greater than 126.  The report notes that the Veteran had an elevated blood sugar reading in October 1993 of 166, but no other elevated blood sugar readings were noted in service.  In addition, there was no evidence that the Veteran was fasting prior to the elevated blood sugar reading.  Further, the examiner noted that the Veteran had blood sugar readings conducted post-service in February 1999, June 2000 and February 2001.  All blood sugar readings were within normal limits.

However, the examiner was not asked to provide an opinion related to the Veteran's claim that his diabetes was a residual condition related to his pituitary tumor.  While the Board further notes that the Veteran was not service-connected for a pituitary tumor at the time of the May 2010 VA examination, a January 2014 rating decision granted service connection for hypopituitarism, status post-bifrontal craniotomy for suprasellar craniopharyngioma (claimed as brain tumor/pituitary tumor).  In addition to the service-connected hypopituitarism, a July 2010 VA medical record notes that the Veteran's diabetes was diagnosed after he had pituitary brain tumor surgery.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board also notes that the Veteran raised another theory as to service connection in a July 2016 Brief.  In the Brief the Veteran asserts that his diabetes is secondary to, or alternatively aggravated by, his service-connected dysthymic disorder (claimed as depression).  

Accordingly, the Board finds the May 2010 VA examination incomplete as to the Veteran's claim as there is no medical opinion concerning his secondary service connection and aggravation claims.    

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of his diabetes.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed. 

The examiner should provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is related to the Veteran's service?  The examiner must consider the medical records and lay statements and a rationale for the opinion should be provided.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is secondary to the Veteran's service connected disabilities including hypopituitarism and dysthymic disorder?  The examiner must consider the medical records and lay statements and a rationale for the opinion should be provided. 

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus was aggravated by his service connected disabilities, including hypopituitarism and dysthymic disorder?  If the examiner finds aggravation the examiner should indicate to the extent possible the approximate degree of disability or baseline before the onset of the aggravation.  The examiner must consider the medical records and lay statements and a rationale for the opinion should be provided.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3.  The Veteran should be afforded a VA audiological examination by an examiner with appropriate expertise.  The claims file should be made accessible to the examiner for review.  All indicated studies, including audiometric testing and speech discrimination testing must be accomplished.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's claimed hearing loss is etiologically related to service.  The rationale for any opinion should be provided.

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


